DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed September 2, 2022 is acknowledged.

Response to Amendment
Claims 1 and 11 have been amended.  Claims 1-18 are pending and are provided to be examined upon their merits. 

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A response is provided below in bold where appropriate.
Applicant argues Claim Objections, pg. 7 of Remarks:

Claim Objections

Claim 11 is objected to for a minor informality. Claim 11 has been amended to correct the informality. No new matter has been added. 

Withdrawn based on the claim amendments.

Applicant argues Double Patenting, pg. 7 of Remarks:

Double Patenting Rejection

Claims 1-18 stand rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-3, 5, 9-14, 161-8, 20 and 23-26 of US Patent No. 11,087,410. Applicant will submit a terminal disclaimer upon allowance of all claims if it is deemed necessary. 35 USC § 112 Rejections

Noted.  The rejection will be maintained as appropriate.

Applicant argues 35 USC §112 Rejections, starting pg. 7 of Remarks:

Claims 1-18 stand rejected under 35 USC § 112(a) as failing to comply with the written description requirement. Claims 1-18 stand rejected under 35 USC § 112(b) as being indefinite. Particularly with regards to the rejections under 35 USC § 112(a), applicant respectfully disagrees. However, in the interest of advancing prosecution, applicant has amended independent claims 1 and 11. The amendments are supported by at least par. [0061] and [0064] of the original specification as filed, for example, and no new matter is added. The claims are now directed to user interaction with a user interface, where a completion graph parser executed on a computing device is “configured to identify one or more nodes of a completion graph corresponding to a topic for a prompt for user input within the user interface.” As such, the claims cover embodiments such as Ul-based interviews, users providing answers to questions, etc., which is both clearly presented within the specification and consistent with other elements of the claims (e.g., “map the first property of the query object related to the topic to a first natural language question,” “map a result of the updated completion graph to a natural language statement”). All claim elements are fully supported by the specification and are clearly and definitely recited. Accordingly, the rejections are respectfully traversed.

Withdrawn based on the claim amendments.

Applicant argues 35 USC §103 Rejections, starting pg. 8 of Remarks:

35 USC § 103 Rejections

Claims 1-18 stand rejected under 35 USC § 103(a) as being unpatentable over Gruber et al. (US 2013/0304758). Applicant respectfully disagrees, but in the interest of advancing prosecution has amended claims 1 and 11 to clarify the relationships between actions performed. Applicant respectfully traverses the rejection for at least the reason that Gruber does not teach or suggest every element of claims 1 and 11.

For example, claim 1 includes, inter alia, “a natural language synthesis engine executed on the computing device and being configured to map the first property of the query object related to the topic to a first natural language question presented to a user by the user interface; a natural language analysis engine executed on the computing device and being configured to analyze user input received from the user in response to the first natural language question and to identify, based on the user input, a characteristic of the user that maps to the first property of the query object related to the topic; and a runner interface executed on the computing device and being configured to: modify the query object related to the topic based on the characteristic of the user, update the completion graph based on the modified query object, analyze the updated completion graph to determine whether the updated completion graph is complete, map a result of the updated completion graph to a natural language statement in response to the runner interface determining the updated completion graph is complete; and instruct the user interface to communicate the natural language statement to the user in response to the runner interface determining the updated completion graph is complete.” While not identical, claim 11 includes similar features. As amended, the claims clearly specify a relationship among the actions taken, such that a natural language question is presented to a user, user input is received in response, a characteristic of the user is identified based on the user input, and the runner interface performs its processing based on the characteristic.

Broadly, the prior art of Gruber et al. teaches using virtual assistant and natural language for interacting with users, including answering questions to queries, in association with decision trees.  

From Applicant’s argument above…
>>“As amended, the claims clearly specify a relationship among the actions taken, such that a natural language question is presented to a user, user input is received in response, a characteristic of the user is identified based on the user input, and the runner interface performs its processing based on the characteristic.”<<

Addressing the above arguments:

“a natural language question is presented to a user” 

From claim 11…
“communicating the first natural language question to a user;”

From Gruber et al.:
Elicits (communicating) additional input (question) using natural language dialogue…
“In some embodiments, the DA client module 264 selectively provides information (e.g., user data 266) stored on the user device 104 in response to requests from the digital assistant server. In some embodiments, the digital assistant client module 264 also elicits additional input from the user via a natural language dialogue or other user interfaces upon request by the digital assistant server 106. The digital assistant client module 264 passes the additional input to the digital assistant server 106 to help the digital assistant server 106 in intent inference and/or fulfillment of the user's intent expressed in the user request.” [0055]

Example of dialogue with user and ask for additional information (question)… 
“As described above, in order to complete a structured query, the task flow processor 336 may need to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. When such interactions are necessary, the task flow processor 336 invokes the dialogue processing module 334 ("dialogue processor 334") to engage in a dialogue with the user. In some embodiments, the dialogue processor 334 determines how (and/or when) to ask the user for the additional information, and receives and processes the user responses. (The questions are provided to and answers are received from the users through the I/O processing module 328.) In some embodiments, the dialogue processor 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses. Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the "party size" and "date" information for the structured query associated with the domain "restaurant reservation," the dialogue flow processor 335 generates questions such as "For how many people?" and "On which day?" to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query.” [0088]

Therefore the above is teaching communicating, using natural language, a question to a user.

“user input is received in response”

From claim 11…
“receiving, by a natural language analysis engine executed on the computing device, user input from the user in response to communicating the first natural language question;”


From Gruber et al.:
Obtain user input….
“As shown in FIG. 3B, in some embodiments, the I/O processing module 328 interacts with the user through the I/O devices 316 in FIG. 3A or with a user device (e.g., a user device 104 in FIG. 1) through the network communications interface 308 in FIG. 3A to obtain user input (e.g., a speech input) and to provide responses to the user input. The I/O processing module 328 optionally obtains context information associated with the user input from the user device, along with or shortly after the receipt of the user input. The context information includes user-specific data, vocabulary, and/or preferences relevant to the user input. In some embodiments, the context information also includes software and hardware states of the device (e.g., the user device 104 in FIG. 1) at the time the user request is received, and/or information related to the surrounding environment of the user at the time that the user request was received. In some embodiments, the I/O processing module 328 also sends follow-up questions to, and receives answers from, the user regarding the user request. When a user request is received by the I/O processing module 328 and the user request contains a speech input, the I/O processing module 328 forwards the speech input to the speech-to-text (STT) processing module 330 for speech-to-text conversions.” [0069]

Example of dialogue (natural language) for questions and answers with a user…
“As described above, in order to complete a structured query, the task flow processor 336 may need to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. When such interactions are necessary, the task flow processor 336 invokes the dialogue processing module 334 ("dialogue processor 334") to engage in a dialogue with the user. In some embodiments, the dialogue processor 334 determines how (and/or when) to ask the user for the additional information, and receives and processes the user responses. (The questions are provided to and answers are received from the users through the I/O processing module 328.) In some embodiments, the dialogue processor 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses. Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the "party size" and "date" information for the structured query associated with the domain "restaurant reservation," the dialogue flow processor 335 generates questions such as "For how many people?" and "On which day?" to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query.” [0088]

The above teaches communicating with questions and answers using dialogue (natural language).


“a characteristic of the user is identified based on the user input,”

From claim 11…
“analyzing, by a natural language analysis engine, the user input to identify, based on the user input, a characteristic that maps to the first property of the query object related to the topic;”

The claim is really identify a characteristic that maps a first property to a query object related to a topic.

Essentially, this step analyzes users voice/dialogue/speech input and identifies a characteristic (which could be just about anything) that maps to a question, which is related to a topic.

From Gruber et al.:
Accepting a user request (user input) for informational answer and provide location (topic of location) by mapping to current location (characteristic), where the response would require analyzing the user input to determine location…
“Specifically, a digital assistant is capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry. Typically, the user request seeks either an informational answer or performance of a task by the digital assistant. A satisfactory response to the user request is either provision of the requested informational answer, performance of the requested task, or a combination of the two. For example, a user may ask the digital assistant a question, such as "Where am I right now?" Based on the user's current location, the digital assistant may answer, "You are in Central Park near the west gate." The user may also request the performance of a task, for example, "Please invite my friends to my girlfriend's birthday party next week."…” [0036]

“…For example, if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a {location} parameter in the structured query with GPS coordinates from the user device 104.” [0086]  Inherent with populate a location is analyzing the user input request.

Example of sends follow up questions (prompts) and receives input answers using user interface device (analyzing based on user input), where natural language is processed speech to text (example of natural language processing)…
“As shown in FIG. 3B, in some embodiments, the I/O processing module 328 interacts with the user through the I/O devices 316 in FIG. 3A or with a user device (e.g., a user device 104 in FIG. 1) through the network communications interface 308 in FIG. 3A to obtain user input (e.g., a speech input) and to provide responses to the user input. The I/O processing module 328 optionally obtains context information associated with the user input from the user device, along with or shortly after the receipt of the user input. The context information includes user-specific data, vocabulary, and/or preferences relevant to the user input. In some embodiments, the context information also includes software and hardware states of the device (e.g., the user device 104 in FIG. 1) at the time the user request is received, and/or information related to the surrounding environment of the user at the time that the user request was received. In some embodiments, the I/O processing module 328 also sends follow-up questions to, and receives answers from, the user regarding the user request. When a user request is received by the I/O processing module 328 and the user request contains a speech input, the I/O processing module 328 forwards the speech input to the speech-to-text (STT) processing module 330 for speech-to-text conversions.” [0069]

Natural language processor associates (maps) the user speech to actionable intents (characteristic) that represent a task (query object related to a topic)…
“The natural language processing module 332 ("natural language processor") of the digital assistant takes the sequence of words or tokens ("token sequence") generated by the speech-to-text processing module 330, and attempts to associate the token sequence with one or more "actionable intents" recognized by the digital assistant. An "actionable intent" represents a task that can be performed by the digital assistant, and has an associated task flow implemented in the task flow models 354. The associated task flow is a series of programmed actions and steps that the digital assistant takes in order to perform the task. The scope of a digital assistant's capabilities is dependent on the number and variety of task flows that have been implemented and stored in the task flow models 354, or in other words, on the number and variety of "actionable intents" that the digital assistant recognizes. The effectiveness of the digital assistant, however, is also dependent on the assistant's ability to infer the correct "actionable intent(s)" from the user request expressed in natural language.” [0072]

“the runner interface performs its processing based on the characteristic.”


From Applicant’s specification on “runner interface”…
“…In addition, the system includes a runner interface configured to modify the query object based on the characteristic, update the tax return completion graph based on the modified query object, and analyze the updated tax return completion graph to determine whether the updated tax return completion graph is complete.” [0002]

Therefore a “runner interface” is something that can perform various functions, specifically modify a query object, update tax return completion graph, and analyze the updated tax return  (software).

From claim 11…
“modifying, by a runner interface executed on the computing device, the query object related to the topic based on the characteristic of the user;”

From a tax viewpoint, if the user was single, the runner interface (software) would modify the user being single (characteristic of the user) to married if the user got married.

From Gruber et al.:
Accepting a user request (user input) for informational answer and provide location (topic of location) by mapping to current location (characteristic), where the response would require analyzing the user input to determine location…
“Specifically, a digital assistant is capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry. Typically, the user request seeks either an informational answer or performance of a task by the digital assistant. A satisfactory response to the user request is either provision of the requested informational answer, performance of the requested task, or a combination of the two. For example, a user may ask the digital assistant a question, such as "Where am I right now?" Based on the user's current location, the digital assistant may answer, "You are in Central Park near the west gate." The user may also request the performance of a task, for example, "Please invite my friends to my girlfriend's birthday party next week."…” [0036]

Example of populate a location parameter (modify the partial structured query) based on location (characteristic) of the user…
“Once the natural language processor 332 identifies an actionable intent (or domain) based on the user request, the natural language processor 332 generates a structured query to represent the identified actionable intent. In some embodiments, the structured query includes parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request. For example, the user may say "Make me a dinner reservation at a sushi place at 7." In this case, the natural language processor 332 may be able to correctly identify the actionable intent to be "restaurant reservation" based on the user input. According to the ontology, a structured query for a "restaurant reservation" domain may include parameters such as {Cuisine}, {Time}, {Date}, {Party Size}, and the like. Based on the information contained in the user's utterance, the natural language processor 332 may generate a partial structured query for the restaurant reservation domain, where the partial structured query includes the parameters {Cuisine="Sushi"} and {Time="7 pm"}. However, in this example, the user's utterance contains insufficient information to complete the structured query associated with the domain. Therefore, other necessary parameters such as {Party Size} and {Date} are not specified in the structured query based on the information currently available. In some embodiments, the natural language processor 332 populates some parameters of the structured query with received context information. For example, if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a {location} parameter in the structured query with GPS coordinates from the user device 104.” [0086]

In contrast, Gruber describes a system wherein a user submits a query and, if the system’s response to the query is unsatisfactory, the system performs “crowd- sourcing” by querying other data sources and generating a response based on other users’ answers to the query. See Gruber, Abstract, [0005], [0087], [0091], [0112], [0140], [0148], [0149], etc. While Applicant does not concede the Examiner's specific mapping of claim terms onto the teachings of Gruber, it is clear from the Office Action and the Gruber reference that Gruber does not read on the claims as amended. For example, both the alleged “natural language analysis engine” of Gruber and the “runner interface” related functionality of Gruber rely on user input that is not “received from the user in response to the first natural language question,” but instead is “crowd-sourced” third-party information. This is more than a mere substitution of data, because the downstream effect of this difference is that the claimed invention can update the completion graph based on the user’s own entries in response to questions (e.g., facilitating the “interview” style interface described in the specification, as one possibility), whereas Gruber does not consider past user input and thus any query is “stand-alone” from the perspective of a user of the user interface.

Gruber teaches both individual and crowd sourcing with their natural language processing system.  

From Applicant’s argument above…
>>“For example, both the alleged “natural language analysis engine” of Gruber and the “runner interface” related functionality of Gruber rely on user input that is not “received from the user in response to the first natural language question,” but instead is “crowd-sourced” third-party information.”<<

Respectfully, Gruber teaches context information such as location…
“In some embodiments, the context information that can accompany the user input includes sensor information, e.g., lighting, ambient noise, ambient temperature, images or videos of the surrounding environment, etc. In some embodiments, the context information also includes the physical state of the device, e.g., device orientation, device location, device temperature, power level, speed, acceleration, motion patterns, cellular signals strength, etc. In some embodiments, information related to the software state of the user device 106, e.g., running processes, installed programs, past and present network activities, background services, error logs, resources usage, etc., of the user device 104 can also be provided to the digital assistant server as context information associated with a user input.” [0054]

“In some embodiments, the digital assistant maintains usage logs 370 on user requests and interactions between the digital assistant and the users. The usage logs optionally store information such as the user requests received, the context information surrounding the user requests, the responses provided to the users, and feedback provided by the users, the parameters, models, third-party services, and procedures used by the digital assistant to generate and provide the responses, etc. In some embodiments, the usage logs are searchable by various search parameters, such as time, location, user, demographic, response type, feedback type, task type, duration, failure type, etc. More details are provided with respect to the usage log 370 in FIG. 7 and accompanying descriptions.” [0100]

For at least the foregoing reasons, claims 1 and 11 are not obvious in view of Gruber and should be allowed. Claims 2-10 and 12-18 depend from claim 1 or 11 and should be allowed for at least the same reasons. The rejections are respectfully traversed.

Gruber alone appears to be excellent prior art, teaching most of the claimed steps.  Gruber teaches using natural language processing for questions and answers, using tree and node logic.

Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 9-14, 16-18, 20, 23-26 of U.S. Patent No. 11087410. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than the instant claims.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2013/0304758 to Gruber et al. in view of 2015/0206156 to Tryfon et al.
Regarding claims 1 and 11
(claim 11)  A computer-implemented method for implementing a virtual agent to facilitate user interaction with a user interface, the method comprising:

Gruber et al. teaches:

Background and virtual assistant (agent) to facilitate user interaction…
“Just like human personal assistants, digital assistants or virtual assistants can perform requested tasks and provide requested advice, information, or services. An assistant's ability to fulfill a user's request is dependent on the assistant's correct comprehension of the request or instructions. Recent advances in natural language processing have enabled users to interact with digital assistants using natural language, in spoken or textual forms, rather than employing a conventional user interface (e.g., menus or programmed commands). Such digital assistants can interpret the user's input to infer the user's intent; translate the inferred intent into actionable tasks and parameters; execute operations or deploy services to perform the tasks; and produce output that is intelligible to the user. Ideally, the output produced by a digital assistant should fulfill the user's intent expressed during the natural language interaction between the user and the digital assistant.” [0003]

Using user interfaces…
“The embodiments disclosed herein provide methods, systems, computer readable storage medium and user interfaces for a digital assistant to crowd source assistance or information from one or more external information sources (so-called "crowd sourcing information sources" or "CS information sources"), and generate a response to a user request based on the crowd sourced information or assistance. These external information sources, for example, include expert information services, general information sources, and forums where answers to questions are provided in structured, semistructured, and unstructured forms by members of the public. In addition, crowd sourced information and answers can be stored, e.g., in a crowd-sourced knowledge base, in a manner that facilitates searching based on natural language queries or structured queries derived from subsequent user requests.” [0005]

identifying, by a completion graph parser executed on a computing device, one or more nodes of a completion graph corresponding to a topic for a prompt for user input within the user interface;

[No Patentable Weight is given to intended use language of “for a prompt for user input within the user interface” as prompt never happens.]

From Applicant’s disclosure on “completion graph”…

“The completion graph 12 and the tax calculation graph 14 represent data structures that can be constructed in the form of a tree. FIG. 11 illustrates a completion graph 12 in the form of a tree with nodes 20 and arcs 22 representing a basic or general version of a completion graph 12 for the topic of determining whether a child qualifies as a dependent for federal income tax purposes…” [0057]

Therefore a completion graph is a graph of a decision or logic tree.}

Gruber et al. teaches:

Background and virtual assistant (agent) to facilitate user interaction…
“Just like human personal assistants, digital assistants or virtual assistants can perform requested tasks and provide requested advice, information, or services. An assistant's ability to fulfill a user's request is dependent on the assistant's correct comprehension of the request or instructions. Recent advances in natural language processing have enabled users to interact with digital assistants using natural language, in spoken or textual forms, rather than employing a conventional user interface (e.g., menus or programmed commands). Such digital assistants can interpret the user's input to infer the user's intent; translate the inferred intent into actionable tasks and parameters; execute operations or deploy services to perform the tasks; and produce output that is intelligible to the user. Ideally, the output produced by a digital assistant should fulfill the user's intent expressed during the natural language interaction between the user and the digital assistant.” [0003]

User interface including microphone for voice inputs…
“The I/O interface 306 couples input/output devices 316 of the digital assistant system 300, such as displays, a keyboards, touch screens, and microphones, to the user interface module 322. The I/O interface 306, in conjunction with the user interface module 322, receive user inputs (e.g., voice input, keyboard inputs, touch inputs, etc.) and process them accordingly. In some embodiments, e.g., when the digital assistant is implemented on a standalone user device, the digital assistant system 300 includes any of the components and I/O and communication interfaces described with respect to the user device 104 in FIG. 2. In some embodiments, the digital assistant system 300 represents the server portion of a digital assistant implementation, and interacts with the user through a client-side portion residing on a user device (e.g., the user device 104 shown in FIG. 2).” [0060]

Example of sends follow up questions to (prompts), and receives input answers using user interface device…
“As shown in FIG. 3B, in some embodiments, the I/O processing module 328 interacts with the user through the I/O devices 316 in FIG. 3A or with a user device (e.g., a user device 104 in FIG. 1) through the network communications interface 308 in FIG. 3A to obtain user input (e.g., a speech input) and to provide responses to the user input. The I/O processing module 328 optionally obtains context information associated with the user input from the user device, along with or shortly after the receipt of the user input. The context information includes user-specific data, vocabulary, and/or preferences relevant to the user input. In some embodiments, the context information also includes software and hardware states of the device (e.g., the user device 104 in FIG. 1) at the time the user request is received, and/or information related to the surrounding environment of the user at the time that the user request was received. In some embodiments, the I/O processing module 328 also sends follow-up questions to, and receives answers from, the user regarding the user request. When a user request is received by the I/O processing module 328 and the user request contains a speech input, the I/O processing module 328 forwards the speech input to the speech-to-text (STT) processing module 330 for speech-to-text conversions.” [0069]

Another example of send a message with an actional intent node (therefore prompt for action)…
“While FIG. 3C illustrates two example domains within the ontology 360, other domains (or actionable intents) include, for example, "initiate a phone call," "find directions," "schedule a meeting," "send a message," and "provide an answer to a question," and so on. A "send a message" domain is associated with a "send a message" actionable intent node, and may further include property nodes such as "recipient(s)", "message type", and "message body." The property node "recipient" may be further defined, for example, by the sub-property nodes such as "recipient name" and "message address."” [0077]

Where Fig. 3C shows nodes corresponding to Restaurant, Set Reminder and Subject (therefore topic)…


    PNG
    media_image1.png
    208
    586
    media_image1.png
    Greyscale





Answers to questions using forms…
“The embodiments disclosed herein provide methods, systems, computer readable storage medium and user interfaces for a digital assistant to crowd source assistance or information from one or more external information sources (so-called "crowd sourcing information sources" or "CS information sources"), and generate a response to a user request based on the crowd sourced information or assistance. These external information sources, for example, include expert information services, general information sources, and forums where answers to questions are provided in structured, semistructured, and unstructured forms by members of the public. In addition, crowd sourced information and answers can be stored, e.g., in a crowd-sourced knowledge base, in a manner that facilitates searching based on natural language queries or structured queries derived from subsequent user requests.” [0005]

Identifying task flow with steps and parameters (nodes)…
“FIG. 1 is a block diagram of an operating environment 100 of a digital assistant according to some embodiments. The terms "digital assistant," "virtual assistant," "intelligent automated assistant," or "automatic digital assistant," refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent. For example, to act on a inferred user intent, the system can perform one or more of the following: identifying a task flow with steps and parameters designed to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow; executing the task flow by invoking programs, methods, services, APIs, or the like; and generating output responses to the user in an audible (e.g. speech), textual, and/or visual form.” [0035]

Where parameter represented by property node…
“In some embodiments, the natural language processing is based on an ontology 360. The ontology 360 is a hierarchical structure containing many nodes, each node representing either an "actionable intent" or a "property" relevant to one or more of the "actionable intents" or other "properties". As noted above, an "actionable intent" represents a task that the digital assistant is capable of performing, i.e., it is "actionable" or can be acted on. A "property" represents a parameter associated with an actionable intent, a domain concept or entity, or a sub-aspect of another property. A linkage between an actionable intent node and a property node in the ontology 360 defines how a parameter represented by the property node pertains to the task represented by the actionable intent node.” [0074]

Extracting (parsing) information from properties (nodes)…
“In some embodiments, the query generation component 504 may pass at least some of the domains and properties that were activated during natural language processing process of the user request to a CS information source that is capable of extracting information embedded in one or more partially completed structured queries representing those domains and properties. The CS information source can use the information extracted from the partially completed structured queries to decide which contributor should receive the natural language or structured crowd sourcing queries generated by the query generation module 604. In some embodiments, the CS information source can also use the extracted information to provide answers to follow-up questions that a contributor may ask regarding the crowd sourcing queries.” [0149]

Fig. 3C is example of “completion graph” where 360 is “ontology” and “Restaurant Reservation” is an example of a topic...


    PNG
    media_image2.png
    228
    495
    media_image2.png
    Greyscale


	

See Prompt below.

analyzing, by a query object creator executed on the computing device, a first node from the one or more nodes;

Query (analyzing by search) nodes…
“In addition, in some embodiments, the query generation components may also use the ontology (e.g., the hierarchy of nodes and sub-nodes) of the "restaurant" property to formulate a query such as "What kind of cuisine is Caipirinha?" When a reply is received for this query and the digital assistant finds out that "Caipirinha" is a type of alcoholic drink found in South America, then, the digital assistant will be able to focus its search for restaurants that serve South American cuisine and alcoholic beverages, and finally find an answer to the user's original question.” [0148]

Where query generation includes a  query generation module (query object creator)…
“FIG. 5 is a block diagram of an example information crowd sourcing module (e.g., the crowd sourcing module 342 shown in FIGS. 3A-3B and later in FIG. 7) in accordance with some embodiments. As shown in FIG. 5, the crowd sourcing module 342 includes an information source selection module 502, a query generation module 504, an answer monitoring module 506, an answer integration module 508, and a response generation module 510. In some embodiments, the crowd sourcing module 342 also includes knowledge building module 512 to build and maintain the crowd-sourced knowledge base based on the crowd sourced information.” [0112]

assigning, by the query object creator, the first node as a first property of a query object related to the topic;

Use (assign) restaurant of nodes as a property (topic) by query generation components…
“In addition, in some embodiments, the query generation components may also use the ontology (e.g., the hierarchy of nodes and sub-nodes) of the "restaurant" property to formulate a query such as "What kind of cuisine is Caipirinha?" When a reply is received for this query and the digital assistant finds out that "Caipirinha" is a type of alcoholic drink found in South America, then, the digital assistant will be able to focus its search for restaurants that serve South American cuisine and alcoholic beverages, and finally find an answer to the user's original question.” [0148]

mapping, by a natural language synthesis engine executed on the computing device, the first property of the query object related to the topic to a first natural language question;

Stores names of entities in vocabulary index (therefore maps) where natural language processor refers to property (topic)…
“In some embodiments, the digital assistant also stores names of specific entities in the vocabulary index 344, so that when one of these names is detected in the user request, the natural language processor 332 will be able to recognize that the name refers to a specific instance of a property or sub-property in the ontology. In some embodiments, the names of specific entities are names of businesses, restaurants, people, movies, and the like. In some embodiments, the digital assistant can search and identify specific entity names from other data sources, such as the user's address book, a movies database, a musicians database, and/or a restaurant database. In some embodiments, when the natural language processor 332 identifies that a word in the token sequence is a name of a specific entity (such as a name in the user's address book), that word is given additional significance in selecting the actionable intent within the ontology for the user request.” [0082]

Fig. 3B, ref. 332 and “Natural Language Processing Module”…


    PNG
    media_image3.png
    110
    369
    media_image3.png
    Greyscale


Another example of natural language variants to identify similar questions (therefore mapping topic to natural language question)…
“In some embodiments, the query generation module can generate queries that are natural language variants of the user request. For example, suppose the user said, "Teach me how to cook lobsters." The query generation module may generate natural language queries such as "How to cook lobsters?" "Lobster cooking tips" "Got an easy lobster recipe?" The crowd sourcing module can use the natural language variants to identify similar questions that have already been asked and answered in the past in various occasions. For example, instead of or in addition to issuing a fresh query generated from the user request to the various CS information sources, the information crowd sourcing module can search on FAQ bulletins, message boards, public forums, and the crowd-source knowledge base for similar or equivalent questions, and use the answers to those similar or equivalent questions to help with formulating a response to the user request.” [0140]

communicating the first natural language question to a user;

Elicits (communicating) additional input (question) using natural language dialogue…
“In some embodiments, the DA client module 264 selectively provides information (e.g., user data 266) stored on the user device 104 in response to requests from the digital assistant server. In some embodiments, the digital assistant client module 264 also elicits additional input from the user via a natural language dialogue or other user interfaces upon request by the digital assistant server 106. The digital assistant client module 264 passes the additional input to the digital assistant server 106 to help the digital assistant server 106 in intent inference and/or fulfillment of the user's intent expressed in the user request.” [0055]

receiving, by a natural language analysis engine executed on the computing device, user input from the user in response to communicating the first natural language question;

Obtain user input….
“As shown in FIG. 3B, in some embodiments, the I/O processing module 328 interacts with the user through the I/O devices 316 in FIG. 3A or with a user device (e.g., a user device 104 in FIG. 1) through the network communications interface 308 in FIG. 3A to obtain user input (e.g., a speech input) and to provide responses to the user input. The I/O processing module 328 optionally obtains context information associated with the user input from the user device, along with or shortly after the receipt of the user input. The context information includes user-specific data, vocabulary, and/or preferences relevant to the user input. In some embodiments, the context information also includes software and hardware states of the device (e.g., the user device 104 in FIG. 1) at the time the user request is received, and/or information related to the surrounding environment of the user at the time that the user request was received. In some embodiments, the I/O processing module 328 also sends follow-up questions to, and receives answers from, the user regarding the user request. When a user request is received by the I/O processing module 328 and the user request contains a speech input, the I/O processing module 328 forwards the speech input to the speech-to-text (STT) processing module 330 for speech-to-text conversions.” [0069]

analyzing, by a natural language analysis engine, the user input to identify, based on the user input, a characteristic that maps to the first property of the query object related to the topic;

Example of sends follow up questions (prompts) and receives input answers using user interface device (analyzing based on user input), where natural language is processed speech to text (example of natural language processing)…
 “As shown in FIG. 3B, in some embodiments, the I/O processing module 328 interacts with the user through the I/O devices 316 in FIG. 3A or with a user device (e.g., a user device 104 in FIG. 1) through the network communications interface 308 in FIG. 3A to obtain user input (e.g., a speech input) and to provide responses to the user input. The I/O processing module 328 optionally obtains context information associated with the user input from the user device, along with or shortly after the receipt of the user input. The context information includes user-specific data, vocabulary, and/or preferences relevant to the user input. In some embodiments, the context information also includes software and hardware states of the device (e.g., the user device 104 in FIG. 1) at the time the user request is received, and/or information related to the surrounding environment of the user at the time that the user request was received. In some embodiments, the I/O processing module 328 also sends follow-up questions to, and receives answers from, the user regarding the user request. When a user request is received by the I/O processing module 328 and the user request contains a speech input, the I/O processing module 328 forwards the speech input to the speech-to-text (STT) processing module 330 for speech-to-text conversions.” [0069]

Natural language processor associates (maps) the user speech to actionable intents (characteristic) that represent a task (query object related to a topic)…
“The natural language processing module 332 ("natural language processor") of the digital assistant takes the sequence of words or tokens ("token sequence") generated by the speech-to-text processing module 330, and attempts to associate the token sequence with one or more "actionable intents" recognized by the digital assistant. An "actionable intent" represents a task that can be performed by the digital assistant, and has an associated task flow implemented in the task flow models 354. The associated task flow is a series of programmed actions and steps that the digital assistant takes in order to perform the task. The scope of a digital assistant's capabilities is dependent on the number and variety of task flows that have been implemented and stored in the task flow models 354, or in other words, on the number and variety of "actionable intents" that the digital assistant recognizes. The effectiveness of the digital assistant, however, is also dependent on the assistant's ability to infer the correct "actionable intent(s)" from the user request expressed in natural language.” [0072]

Linkage to property node (topic)…
“In some embodiments, the natural language processing is based on an ontology 360. The ontology 360 is a hierarchical structure containing many nodes, each node representing either an "actionable intent" or a "property" relevant to one or more of the "actionable intents" or other "properties". As noted above, an "actionable intent" represents a task that the digital assistant is capable of performing, i.e., it is "actionable" or can be acted on. A "property" represents a parameter associated with an actionable intent, a domain concept or entity, or a sub-aspect of another property. A linkage between an actionable intent node and a property node in the ontology 360 defines how a parameter represented by the property node pertains to the task represented by the actionable intent node.” [0074]

Stores names of entities in vocabulary index (therefore maps) where natural language processor refers to property (topic)…
“In some embodiments, the digital assistant also stores names of specific entities in the vocabulary index 344, so that when one of these names is detected in the user request, the natural language processor 332 will be able to recognize that the name refers to a specific instance of a property or sub-property in the ontology. In some embodiments, the names of specific entities are names of businesses, restaurants, people, movies, and the like. In some embodiments, the digital assistant can search and identify specific entity names from other data sources, such as the user's address book, a movies database, a musicians database, and/or a restaurant database. In some embodiments, when the natural language processor 332 identifies that a word in the token sequence is a name of a specific entity (such as a name in the user's address book), that word is given additional significance in selecting the actionable intent within the ontology for the user request.” [0082]

Fig. 3B, ref. 332 and 360 teaches natural language module and ontology (therefore nodes and parameters (properties).

Natural language processing based (maps to) ontology…
“In some embodiments, the natural language processing is based on an ontology 360. The ontology 360 is a hierarchical structure containing many nodes, each node representing either an "actionable intent" or a "property" relevant to one or more of the "actionable intents" or other "properties". As noted above, an "actionable intent" represents a task that the digital assistant is capable of performing, i.e., it is "actionable" or can be acted on. A "property" represents a parameter associated with an actionable intent, a domain concept or entity, or a sub-aspect of another property. A linkage between an actionable intent node and a property node in the ontology 360 defines how a parameter represented by the property node pertains to the task represented by the actionable intent node.” [0074]

See Analyzing Input below.

modifying, by a runner interface executed on the computing device, the query object related to the topic based on the characteristic of the user;

{From Applicant’s specification on “runner interface”…

“…In addition, the system includes a runner interface configured to modify the query object based on the characteristic, update the tax return completion graph based on the modified query object, and analyze the updated tax return completion graph to determine whether the updated tax return completion graph is complete.” [0002]

Therefore a “runner interface” is something that can perform various functions.}

Example of procedures for obtaining additional (therefore modifying) information from user (therefore query)…
“In some embodiments, the natural language processor 332 passes the structured query (including any completed parameters) to the task flow processing module 336 ("task flow processor"). The task flow processor 336 is configured to receive the structured query from the natural language processor 332, complete the structured query, if necessary, and perform the actions required to "complete" the user's ultimate request. In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent.” [0087]

See Runner Interface below.

updating the completion graph based on the modified query object;

Modifying (updating) the ontology (graph)…
“In some embodiments, the ontology 360 includes all the domains (and hence actionable intents) that the digital assistant is capable of understanding and acting upon. In some embodiments, the ontology 360 may be modified, such as by adding or removing entire domains or nodes, or by modifying relationships between the nodes within the ontology 360.” [0078]



    PNG
    media_image4.png
    209
    637
    media_image4.png
    Greyscale



analyzing the updated completion graph to determine whether the updated completion graph is complete,

If necessary (therefore analyzing) to complete the request…
“In some embodiments, the natural language processor 332 passes the structured query (including any completed parameters) to the task flow processing module 336 ("task flow processor"). The task flow processor 336 is configured to receive the structured query from the natural language processor 332, complete the structured query, if necessary, and perform the actions required to "complete" the user's ultimate request. In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent.” [0087]

mapping a result of the updated completion graph to a natural language statement in response to the runner interface determining the updated completion graph is complete; and

Natural language processor to complete the users request (therefore mapping a request to the natural language processor)…
“In some embodiments, the natural language processor 332 passes the structured query (including any completed parameters) to the task flow processing module 336 ("task flow processor"). The task flow processor 336 is configured to receive the structured query from the natural language processor 332, complete the structured query, if necessary, and perform the actions required to "complete" the user's ultimate request. In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent.” [0087]  Inherent with perform actions required to complete the task flow models 354 ultimate request is determining the completion graph is complete.

Another example of complete using structured query…
“As described above, in order to complete a structured query, the task flow processor 336 may need to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. When such interactions are necessary, the task flow processor 336 invokes the dialogue processing module 334 ("dialogue processor 334") to engage in a dialogue with the user. In some embodiments, the dialogue processor 334 determines how (and/or when) to ask the user for the additional information, and receives and processes the user responses. (The questions are provided to and answers are received from the users through the I/O processing module 328.) In some embodiments, the dialogue processor 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses. Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the "party size" and "date" information for the structured query associated with the domain "restaurant reservation," the dialogue flow processor 335 generates questions such as "For how many people?" and "On which day?" to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query.” [0088]

instructing the user interface to communicate the natural language statement to the user in response to the runner interface determining the updated completion graph is complete.

Provide answer to user by service processor make a phone call (instructing the interface to communicate to the user)…
“In some embodiments, the task flow processor 336 employs the assistance of a service processing module 338 ("service processor") to complete a task requested in the user input or to provide an informational answer requested in the user input. For example, the service processor 338 can act on behalf of the task flow processor 336 to make a phone call, set a calendar entry, invoke a map search, invoke or interact with other user applications installed on the user device, and invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website, a banking portal, etc.). In some embodiments, the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among the services models 356. The service processor 338 accesses the appropriate service model for a service and generates requests for the service in accordance with the protocols and APIs required by the service according to the service model.” [0091]

Task flow processor proceeds once task flow completed (therefore in response to determining completion graph is updated)…
“Once the task flow processor 336 has completed the structured query for an actionable intent, the task flow processor 336 proceeds to perform the ultimate task associated with the actionable intent. Accordingly, the task flow processor 336 executes the steps and instructions in the task flow model according to the specific parameters contained in the structured query. For example, the task flow model for the actionable intent of "restaurant reservation" may include steps and instructions for contacting a restaurant and actually requesting a reservation for a particular party size at a particular time. For example, using a structured query such as: {restaurant reservation, restaurant=ABC Cafe, date=Mar. 12, 2012, time=7 pm, party size=5}, the task flow processor 336 may perform the steps of: (1) logging onto a server of the ABC Cafe or a restaurant reservation system such as OPENTABLE.RTM., (2) entering the date, time, and party size information in a form on the website, (3) submitting the form, and (4) making a calendar entry for the reservation in the user's calendar.” [0090]

Natural language response  to user regarding generate a response (communicate) completion of a task…
“In some embodiments, the natural language processor 332, dialogue processor 334, and task flow processor 336 are used collectively and iteratively to infer and define the user's intent, obtain information to further clarify and refine the user intent, and finally generate a response (i.e., an output to the user, or the completion of a task) to fulfill the user's intent.” [0093]

Task flow processor initiate additional dialog to complete (therefore determine in response of complete using structured query)…
“As described above, in order to complete a structured query, the task flow processor 336 may need to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. When such interactions are necessary, the task flow processor 336 invokes the dialogue processing module 334 ("dialogue processor 334") to engage in a dialogue with the user. In some embodiments, the dialogue processor 334 determines how (and/or when) to ask the user for the additional information, and receives and processes the user responses. (The questions are provided to and answers are received from the users through the I/O processing module 328.) In some embodiments, the dialogue processor 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses. Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the "party size" and "date" information for the structured query associated with the domain "restaurant reservation," the dialogue flow processor 335 generates questions such as "For how many people?" and "On which day?" to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query.” [0088]



Prompt
Gruber et al. teaches answer/response by user.  They do not literally use the word “prompt.”

Tryfon et al. also in the business of answer/response teaches:

Customer prompted to create using speech-to-text tool response….
“Additionally, the response selected by the customer to a specific question may prompt the survey application to request that the customer provide a more specific response using the speech-to-text tool. For example, if the customer selects a value of one to four in response to question two, the customer may be prompted to create spoken response that provides the dealership with feedback regarding why the customer indicated that the dealership had a relatively poor rating.” [0036]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Gruber et al. the ability to prompt for user input as taught by Tryfon et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Gruber et al. who teaches users receive follow-up questions and receives answers from users.  Gruber et al. benefits as prompts reminds users to give a response.  

Analyzing Input
Gruber et al. teaches using natural language analysis.  They also teach receiving location (characteristic) information.  They do not specifically teach analyzing user input with characteristic information.

Tryfon et al. also in the business of natural language analysis teaches:

Using natural language response to perform analysis on customer responses (user input)…
“According to other embodiments, the present technology may be directed to a system for processing natural language survey responses, the system comprising: (a) a processor; and (b) a memory for storing logic that when executed by the processor causes the system to: (i) providing to a client a survey that comprises questions which are designed to elicit responses from a customer regarding customer satisfaction with a product, service, or provider, wherein the survey includes a graphical user interface for displaying the questions, the GUI comprising a speech input interface for at least one question; (ii) receiving from a client a natural language response for the at least one question; (iii) performing a textual analysis of the natural language response to determine textual content and a sentiment for the natural language response; and (iv) returning to the client the textual content, which is displayed on the GUI proximate the at least one question.” [0004]

Example of sentiment (characteristic) with service (query object)…
“A survey response table 650 may also be associated with dashboard 600. The table 650 includes individual rows corresponding to individual customers who completed surveys. For example table entry 655 includes a survey response from a customer who was determined by the system 105 to have a 100% satisfied sentiment for a service related survey. The entry 655 includes a customer comments section 660 that comprises not only the text response translated from a natural language response, but also a replay interface 665 that allows the dealership to listen to the audio recording of the natural language response.” [0045]

Using natural language processing…
“With respect to the calculation of sentiment values for a survey or an individual survey response, the system 105 may utilize both responses received by customers choosing selectable responses, as well as natural language responses. A sentiment value may alternatively only include a sentiment value derived from a natural language response. In determining a sentiment value for a natural language response, the system 105 may begin by extracting keywords from a natural language response. It will be understood that the system 105 may utilize the natural language engine 125 to perform the natural language processing methods described herein.” [0046]

Questions (query object) regarding (related to) product, service, or provider (topic)…
“FIG. 7 is a flowchart of an exemplary method for processing natural language survey responses. As mentioned above, this method may be executed by a survey response system 105 that comprises a processor and a memory for storing logic. The processor executes the logic to perform the method. In some embodiments, the method includes providing 705 to a client 115 a survey that comprises questions which are designed to elicit responses from a customer regarding customer satisfaction with a product, service, or provider.” [0052]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Gruber et al. the ability to receive user input of characteristic data as taught by Tryfon et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Tryfon et al. who teaches the benefits of receiving user input related to characteristics that map to a topic and Gruber et al. would benefit as they also could receive user input of characteristics in other forms when receiving information (e.g. location information by input when looking for businesses close to a user).

Regarding claims 2 and 12
(claim 12)  The method of claim 11, further comprising reformatting the completion graph.

Gruber et al. teaches:
The ontology (completion graph) may be modified (reformatted)…
“In some embodiments, the ontology 360 includes all the domains (and hence actionable intents) that the digital assistant is capable of understanding and acting upon. In some embodiments, the ontology 360 may be modified, such as by adding or removing entire domains or nodes, or by modifying relationships between the nodes within the ontology 360.” [0078]

Regarding claims 3 and 13
(claim 13)  The method of claim 11, further comprising assigning a default value to additional one or more nodes of the completion graph not corresponding to the topic.

Gruber et al. teaches:
Example of set reminder node as a default node…
“…For another example, as shown in FIG. 3C, the ontology 360 may also include a "set reminder" node (i.e., another actionable intent node). Property nodes "date/time" (for the setting the reminder) and "subject" (for the reminder) are each linked to the "set reminder" node. Since the property "date/time" is relevant to both the task of making a restaurant reservation and the task of setting a reminder, the property node "date/time" is linked to both the "restaurant reservation" node and the "set reminder" node in the ontology 360.” [0075]

Regarding claims 4 and 14
(claim 14)  The method of claim 11, further comprising generating the first natural language question based on the first property of the query object related to the topic.

Gruber et al. teaches:
One example of natural language and request (query)...
“Specifically, a digital assistant is capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry. Typically, the user request seeks either an informational answer or performance of a task by the digital assistant. A satisfactory response to the user request is either provision of the requested informational answer, performance of the requested task, or a combination of the two. For example, a user may ask the digital assistant a question, such as "Where am I right now?" Based on the user's current location, the digital assistant may answer, "You are in Central Park near the west gate." The user may also request the performance of a task, for example, "Please invite my friends to my girlfriend's birthday party next week." In response, the digital assistant may acknowledge the request by saying "Yes, right away," and then send a suitable calendar invite on behalf of the user to each of the user' friends listed in the user's electronic address book. There are numerous other ways of interacting with a digital assistant to request information or performance of various tasks. In addition to providing verbal responses and taking programmed actions, the digital assistant can also provide responses in other visual or audio forms, e.g., as text, alerts, music, videos, animations, etc.” [0036]

Regarding claim 5
The system of claim 1, further comprising a user interface configured to communicate the first natural language question to a user and to receive the user input from the user in response to communicating the first natural language question.

Gruber et al. teaches:
From Background section and input from users using natural language processing…
“Just like human personal assistants, digital assistants or virtual assistants can perform requested tasks and provide requested advice, information, or services. An assistant's ability to fulfill a user's request is dependent on the assistant's correct comprehension of the request or instructions. Recent advances in natural language processing have enabled users to interact with digital assistants using natural language, in spoken or textual forms, rather than employing a conventional user interface (e.g., menus or programmed commands). Such digital assistants can interpret the user's input to infer the user's intent; translate the inferred intent into actionable tasks and parameters; execute operations or deploy services to perform the tasks; and produce output that is intelligible to the user. Ideally, the output produced by a digital assistant should fulfill the user's intent expressed during the natural language interaction between the user and the digital assistant.” [0003]

Regarding claims 6 and 15
(claim 15)  The method of claim 11, further comprising analyzing the user input using a natural language construct selected from the group consisting of an equivalent sentence structure, a synonym, and an antonym.

Gruber et al. teaches:
 	Example of synonym uses…
“In some embodiments, each node in the ontology 360 is associated with a set of words and/or phrases that are relevant to the property or actionable intent represented by the node. The respective set of words and/or phrases associated with each node is the so-called "vocabulary" associated with the node. The respective set of words and/or phrases associated with each node can be stored in the vocabulary index 344 in association with the property or actionable intent represented by the node. For example, returning to FIG. 3B, the vocabulary associated with the node for the property of "restaurant" may include words such as "food," "drinks," "cuisine," "hungry," "eat," "pizza," "fast food," "meal," and so on. For another example, the vocabulary associated with the node for the actionable intent of "initiate a phone call" may include words and phrases such as "call," "phone," "dial," "ring," "call this number," "make a call to," and so on. The vocabulary index 344 optionally includes words and phrases in different languages.” [0080]

Example of input (request) from a user…
“The natural language processor 332 receives the token sequence (e.g., a text string) from the speech-to-text processing module 330, and determines what nodes are implicated by the words in the token sequence. In some embodiments, if a word or phrase in the token sequence is found to be associated with one or more nodes in the ontology 360 (via the vocabulary index 344), the word or phrase will "trigger" or "activate" those nodes. Based on the quantity and/or relative importance of the activated nodes, the natural language processor 332 will select one of the actionable intents as the task that the user intended the digital assistant to perform. In some embodiments, the domain that has the most "triggered" nodes is selected. In some embodiments, the domain having the highest confidence value (e.g., based on the relative importance of its various triggered nodes) is selected. In some embodiments, the domain is selected based on a combination of the number and the importance of the triggered nodes. In some embodiments, additional factors are considered in selecting the node as well, such as whether the digital assistant has previously correctly interpreted a similar request from a user.” [0081]

Regarding claim 7
The system of claim 6, wherein the natural language analysis engine is configured to analyze the user input using the natural language construct.

Gruber et al. teaches:
Correctly interpreted (analyze) user request (input)…
“The natural language processor 332 receives the token sequence (e.g., a text string) from the speech-to-text processing module 330, and determines what nodes are implicated by the words in the token sequence. In some embodiments, if a word or phrase in the token sequence is found to be associated with one or more nodes in the ontology 360 (via the vocabulary index 344), the word or phrase will "trigger" or "activate" those nodes. Based on the quantity and/or relative importance of the activated nodes, the natural language processor 332 will select one of the actionable intents as the task that the user intended the digital assistant to perform. In some embodiments, the domain that has the most "triggered" nodes is selected. In some embodiments, the domain having the highest confidence value (e.g., based on the relative importance of its various triggered nodes) is selected. In some embodiments, the domain is selected based on a combination of the number and the importance of the triggered nodes. In some embodiments, additional factors are considered in selecting the node as well, such as whether the digital assistant has previously correctly interpreted a similar request from a user.” [0081]

Regarding claims 8 and 16
(claim 16)  The method of claim 11, further comprising analyzing the updated completion graph to determine whether the updated completion graph is complete in response to identifying the characteristic that maps to the first property of the query object related to the topic.

Gruber et al. teaches:
Example of update and adding new vocabulary…
“In some embodiments, the crowd-sourced information is used to update the vocabulary database 344 used in natural language processing. For example, when the failure involved a failure to recognize certain words which were then later associated by the crowd-sourcing process with nodes in the ontology, as described in earlier parts of the specification, the new vocabulary is optionally added to vocabulary database 344 and indexed by nodes in ontology 360 so that on subsequent requests the assistant can correctly infer the intent based on the new vocabulary.” [0188]

Regarding claims 9 and 17
(claim 17)  The method of claim 11, further comprising:
generating a second property of the query object related to the topic based on the node; and

Gruber et al. teaches:
Perform additional actions (generating a second property of the query object)…
“In some embodiments, the natural language processor 332 passes the structured query (including any completed parameters) to the task flow processing module 336 ("task flow processor"). The task flow processor 336 is configured to receive the structured query from the natural language processor 332, complete the structured query, if necessary, and perform the actions required to "complete" the user's ultimate request. In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent.” [0087]  

mapping the second property of the query object related to the topic to a second natural language question when it is determined that the updated completion graph is incomplete.

Natural language processor to complete the users request (therefore mapping a request to the natural language processor)…
“In some embodiments, the natural language processor 332 passes the structured query (including any completed parameters) to the task flow processing module 336 ("task flow processor"). The task flow processor 336 is configured to receive the structured query from the natural language processor 332, complete the structured query, if necessary, and perform the actions required to "complete" the user's ultimate request. In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent.” [0087]  

Regarding claims 10 and 18
(claim 18)  The method of claim 17, further comprising communicating the second natural language question to the user when it is determined that the updated completion graph is incomplete.

Gruber et al. teaches:
If necessary (therefore analyzing) to complete the request…
“In some embodiments, the natural language processor 332 passes the structured query (including any completed parameters) to the task flow processing module 336 ("task flow processor"). The task flow processor 336 is configured to receive the structured query from the natural language processor 332, complete the structured query, if necessary, and perform the actions required to "complete" the user's ultimate request. In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent.” [0087]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art teaches at least natural language and providing answers/response by users:
US-8452772-B1; US-20140297356-A1; US-20160140439-A1; US-20100312650-A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693